             Case 1:20-cr-00412-AT Document 91 Filed 03/04/21 Page 1 of 7




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK



   UNITED STATES OF AMERICA                                             20 Cr. 412 (AT)

                  v.
   BRIAN KOLFAGE,
   STEPHEN BANNON,
   ANDREW BADOLATO, and
   TIMOTHY SHEA
                                             Defendants.


   DEFENDANT BRIAN KOLFAGE’S REPLY TO MEMORANDUM OF LAW OF THE
  UNITED STATES OF AMERICA IN OPPOSITION TO MOTION TO MODIFY POST-
                   INDICTMENT RESTRAINING ORDER

                                                            HARVEY A. STEINBERG
                                                            SPRINGER AND STEINBERG, P.C.
                                                            1600 Broadway, Suite 1200
                                                            Denver CO 80202
                                                            (303) 861-2800
                                                            hsteinberg@springersteinberg.com
                                                            Counsel for Brian Kolfage

       COMES NOW Defendant Brian Kolfage (“Brian”), through Springer and Steinberg, P.C., and

submits this Reply to Memorandum of Law of the United States of America in Opposition to Motion to

Modify Post-indictment Restraining Order (Doc. #80).

                                            ARGUMENT

I. The government violated Brian’s Sixth-amendment rights through an overbroad, ex-parte
   restraining order.

       The government asserts that Stein does not support Brian’s motion for this Court to modify the

post-indictment restraining order. It argues that Monsanto and not Stein controls because “Stein does not

apply to funds subject to forfeiture”, “it concerned circumstances where there was no dispute that the

funds being advanced for employees’ legal expenses were not crime proceeds”, and “[t]here is no

                                                   1
             Case 1:20-cr-00412-AT Document 91 Filed 03/04/21 Page 2 of 7



allegation in Kolfage’s motion that the Government discouraged We Build the Wall from paying for his

counsel.” (Doc. #80, pp 6-8). But the government misconstrues Brian’s argument, does not actually

dispute Brian’s argument that the assets WBTW received after it announced he would receive a salary are

not subject to forfeiture, and has interfered with Brian’s right to receive those assets by obtaining an

overbroad, ex-parte restraining order and obdurately refusing to agree to modify it. Further, Monsanto

controls when defendants seek to obtain their own assets to fund their defenses, and Stein controls when

defendants seek to obtain third-party assets to fund them.

        The government misconstrues Brian’s argument. Brian never argued Stein authorizes this Court

to release WBTW funds that are subject to forfeiture. Rather, he relies on Stein to show he has a well-

established, Sixth-amendment “right to defend [him]self using whatever assets [he] has or might

reasonably and lawfully obtain … [including] financial donations by others, such as family members and

neighbors and employers”. U.S. v. Stein, 541 F.3d 130, 156 (2nd Cir. 2008). In his motion, he did not ask

this Court to unfreeze all WBTW’s assets to fund his defense. (Doc. #77, pp 3-6, 8) He only asked that

“this Court modify the Post-indictment Restraining Order entered in this matter so that it does not apply

to assets WBTW obtained after it announced in January 2020 that Brian would receive a salary”. (Id. at 8).

        Brian limited his request to assets WBTW received after its January 2020 announcement because

they are not subject to forfeiture. The pretrial restraint of assets is impermissible unless there is probable

cause that they are “traceable to a criminal offense”. Luis v. U.S., 136 S. Ct. 1083, 1088-91 (U.S. 2016); see

also 21 U.S.C. § 853. As the motion explains, there is no probable cause that the assets WBTW received

after the January 2020 announcement are traceable to any criminal offense. (Doc. #77, pp 4-6). The only

factual basis alleged in the Indictment supporting any criminal charges is that the WBTW website stated

that Brian would not receive a salary. But as the Indictment states, “[WBTW’s] website was changed to

remove any mention of the promise that [Brian] was not being compensated and to add a statement that

he would be paid a salary starting in January 2020. [Brian] also stopped receiving secret salary payments

                                                      2
             Case 1:20-cr-00412-AT Document 91 Filed 03/04/21 Page 3 of 7



after this date.” (Doc. #2, ¶16). So, according to the Indictment, all alleged criminal conduct ceased no

later than January 2020. And because all alleged criminal conduct ceased no later than January 2020, all

assets WBTW received thereafter are not traceable to a criminal offense. Therefore, all assets received

after WBTW announced Brian would receive a salary are not subject to forfeiture.

        Indeed, the government does not actually dispute Brian’s argument that the assets WBTW

received after it announced he would receive a salary are not subject to forfeiture. In its opposition

memorandum, it does not proffer a single theory, explanation, or argument to show there is probable

cause that those assets are traceable to a criminal offense. (Doc. #80, pp 3-8). This omission is telling. If

there were any such theory, explanation or argument, the government surely would have proffered it. And

by failing to proffer it, the government “has essentially conceded the point.” See U.S. v. Abdellatif, 758 F.

Supp. 2d 183, 189 (W.D.N.Y. 2010)(internal citations omitted); see also Cowan v. City of Mt. Vernon, 95 F.

Supp. 3d 624, 645-46 (S.D.N.Y. 2015); BNP v. Paribas Mortg. Corp. v. Bank of Am., N.A., 949 F. Supp. 2d

486, 503-04 (S.D.N.Y. 2013). Thus, the government’s failure to even try to meet its burden to show

probable cause proves that all assets WBTW received after it changed its website to state that Brian would

receive a salary are undisputedly not forfeitable.

        Because the assets at issue are undisputedly not forfeitable, the government has interfered with

Brian’s Sixth-amendment right to counsel. The government has done more than discourage WBTW from

paying for Brian’s defense. By obtaining the overbroad, ex-parte restraining order the government

prevented WBTW from paying for it. The order restrains substantial donations WBTW received between

January and August 2020. But, again, there is no basis to argue donations WBTW received after

announcing Brian would receive a salary are traceable to any criminal conduct. This is obvious from the

face of the Indictment, and it has also been brought to the government’s attention multiple times. Yet,

the government—without any legal or factual basis—refuses to acknowledge that its position is

indefensible and forced Brian to bring this motion, which caused Brian to incur significant attorney fees.

                                                     3
             Case 1:20-cr-00412-AT Document 91 Filed 03/04/21 Page 4 of 7



This obdurate stance evidences an intent to hinder Brian’s ability to defend himself. And it has been

effective. Brian’s attorneys have not been paid, and they are on the verge of having to move to withdraw.

Thus, the government has clearly interfered with Brian’s right to counsel of choice.

        Further, the government’s argument that Monsanto and not Stein controls raises a distinction

without a difference. True, as the government notes, the Monsanto assets were restrained while the Stein

assets were not. But that is not the salient distinction: If the Stein assets had been restrained, the

government—just as in Monsanto—would have borne the burden to show probable cause that the assets

were traceable to a criminal offense. See 21 U.S.C. § 853; Luis, 136 S. Ct. at 1088-91.

        Instead, the salient distinction between Monsanto and Stein is the Sixth-amendment right

recognized in each case. Monsanto recognizes that the government cannot interfere with defendants’ ability

to use their own assets to pay for their counsel of choice if the government cannot show probable cause that

those assets are traceable to a criminal offense. U.S. v. Monsanto, 924 F.2d 1186, 1203 (2d 1991). But Stein

recognizes that the government cannot interfere with defendants’ ability to receive and use third-party assets

to pay for their counsel of choice. Stein, 541 F.3d at 155-56.

        This case involves Brian’s ability to receive and use the assets of WBTW (a third party) to pay for

his counsel of choice. As such, Stein—not Monsanto—controls. And under Stein, the government is

violating Brian’s Sixth-amendment right to counsel of choice.

        Because Stein and not Monsanto controls, this Court should not require Brian to make the threshold

showing articulated in U.S. v. Bonventre, 720 F.3d 126 (2d Cir. 2013) before he is entitled to an evidentiary

hearing. Stein was not required to show that he lacked sufficient personal assets to fund his own defense

before the court found a Sixth-amendment violation. See Stein, 541 F.3d at 142-58; U.S. v. Stein, 435 F.

Supp. 2d 330, 353-82 (S.D.N.Y. 2006). Rather, he was only required to show he had a reasonable

expectation that (1) a third party would pay for his defense and that (2) the third party would have paid

for his defense with funds not subject to forfeiture. Stein, 541 F.3d at 155-56. Brian has made this showing.

                                                      4
              Case 1:20-cr-00412-AT Document 91 Filed 03/04/21 Page 5 of 7



WBTW purchased the D&O Policy to protect its directors and officers if they were charged criminally

for work performed for WBTW and committed to pay the $125,000 insurance retention payment required

under the policy. And, as discussed, WBTW would pay the retention payment with funds not subject to

forfeiture: the assets it received after it announced Brian would receive a salary. Thus, Brian is entitled to

have the restraining order modified to exempt those assets, or at the very least, he is entitled to an

evidentiary hearing during which the government must show probable cause that the assets are subject to

forfeiture.

II. If Brian must make the Bonventre threshold showing, the Court should either allow him to
    submit it ex parte or prohibit the government from using it against him.

        But if the Court holds Brian must make the Bonventre threshold showing, it should permit him to

submit his affidavit ex-parte or should preclude the government from being able to use any information

in the affidavit. Defendants should not be placed in the untenable position of having to choose between

exercising their Fifth-amendment protection against self-incrimination and their Sixth-amendment right

to counsel. See U.S. v. Harris, 707 F.2d 653, 662-63 (2d Cir. 1983); U.S. v. Branker, 418 F.2d 378, 380 (2d

Cir. 1969). After a diligent search, Brian’s counsel has been unable to find any controlling caselaw

addressing whether affidavits submitted in support of a request for a Monsanto hearing may be submitted

ex parte. But multiple circuit courts have addressed whether affidavits submitted in support of a request

for appointed counsel may be submitted ex parte, and they have formulated two different approaches. See

U.S. v. Bokhari, 185 F. Supp. 3d 254, (D. Mass. 2016)(discussing the split between circuits); U.S. v. Hilsen,

Case 03 Cr. 919 (RWS); 2004 U.S. Dist. LEXIS 20355, *11-14 (S.D.N.Y. October 12,

2004)(unpublished)(same). The Second, Sixth, Seventh, and Tenth Circuits do not require trial courts to

allow defendants to submit ex parte financial affidavits, but the government is prohibited from using the

statements in the financial affidavits against defendants. See id. The Third, Fourth, Eighth, and Ninth

Circuits allow ex parte financial affidavits. See id.

        Notwithstanding the Second Circuit’s approach concerning affidavits filed in support of a request
                                                  5
              Case 1:20-cr-00412-AT Document 91 Filed 03/04/21 Page 6 of 7



for appointed counsel, the Court should allow Brian to submit his affidavit on an ex parte basis. This

Court has discretion to provide additional protections to financial affidavits. See Hilsen, 2004 U.S. LEXIS

20355 at *24. And defendants seeking appointment of counsel are often allowed to submit their financial

affidavits supporting their requests on an ex parte basis under seal. The government has been hyper-

critical of Brian’s financial circumstances and decisions. Reviewing the Indictment, the government

appears to consider every financial decision Brian has made evidence of guilt. Understandably, Brian is

hesitant to provide the government with additional information that, although innocent, the government

will most likely twist and contort to support the charges filed against him. Thus, he should be allowed to

file his financial affidavit on an ex parte basis.

        But if it does not allow him to file the affidavit ex parte, the Court should preclude the government

from being able to use, directly or derivatively, any statements in the affidavit against Brian. When

defendants apply for appointed counsel, the government cannot use any information in their financial

affidavits against them. Revised Plan for Furnishing Representation Pursuant to the Criminal Justice Act, V.E.

Although he is not seeking appointed counsel, Brain faces the same dilemma as indigent defendants

submitting financial affidavits face in having to choose between his right against self-incrimination and

right to assistance of counsel. So, he should be given the same protections indigent defendants receive as

to the statements they make in their financial affidavits. Thus, at minimum, this Court should preclude

the government from using Brian’s statements about his financial situation in support of a Monsanto

hearing in any way against him in this matter.

                                               CONCLUSION

        The government is violating Brian’s Sixth-amendment right to counsel of choice, and the post-

indictment restraining order should be modified to restrain only assets obtained before WBTW

announced in January 2020 that Brian would receive a salary. Because Brian seeks to receive and use assets

from a third party to fund his defense and not his own funds, Stein—not Monsanto—controls. Assets

                                                      6
               Case 1:20-cr-00412-AT Document 91 Filed 03/04/21 Page 7 of 7



WBTW received after its January 2020 announcement are not subject to forfeiture. The government does

not actually dispute this point, and by obtaining the restraining order and refusing to agree to modify it to

exclude those assets, it is preventing WBTW from paying for Brian’s defense. Further, if it requires him

to make the threshold showing under Bonventre, the Court should either allow Brian to submit a financial

affidavit ex parte or preclude the government from being able to use any of the information in the affidavit

against him.

                Dated: March 4, 2021                     Respectfully Submitted,

                                                         /s/Harvey A. Steinberg
                                                         SPRINGER AND STEINBERG, P.C.
                                                         1600 Broadway, Suite 1200
                                                         Denver CO 80202
                                                         (303) 861-2800
                                                         hsteinberg@springersteinberg.com
                                                         Counsel for Brian Kolfage




                                                     7
